 1   HEATHER E. WILLIAMS, CA Bar #122664
     Federal Defender
 2   REED GRANTHAM, CA Bar #294171
     Assistant Federal Defender
 3   Office of the Federal Defender
     2300 Tulare Street, Suite 330
 4   Fresno, CA 93721-2226
     Telephone: 559-487-5561
 5   Fax: 559-487-5950
 6   Attorneys for Defendant
     RONNIE BELTRAN
 7
 8                           IN THE UNITED STATES DISTRICT COURT
 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA
10
11   UNITED STATES OF AMERICA,                    Case No. 1:17-cr-00251-DAD

12                       Plaintiff,               STIPULATION AND ORDER TO
                                                  CONTINUE SENTENCING HEARING;
13   vs.                                          EXHIBIT

14   RONNIE BELTRAN,                              DATE: September 14, 2020
                                                  TIME: 10:00 a.m.
15                      Defendant.                JUDGE: Hon. Dale A. Drozd

16
17
18          IT IS HEREBY STIPULATED by and between the parties hereto, through their

19   respective counsel, that the status conference regarding the sentencing hearing in the above-

20   captioned matter now set for March 16, 2020, may be continued to September 14, 2020 at 10:00

21   a.m. for further status conference on the sentencing hearing.

22          On July 29, 2019, Mr. Beltran entered an admission to Charge 2 of the Petition for

23   Warrant or Summons for Offender Under Supervision filed on June 26, 2019. See Dkt. #49; Dkt.

24   #42. At the sentencing hearing held before this Court on August 28, 2019, this Court permitted

25   Mr. Beltran to interview for admission to the Delancey Street program in San Francisco. See Dkt.

26   #56. Mr. Beltran was released the following day on August 29, 2019, and was admitted into the

27   Delancey Street program. See Dkt. #55, 58. A further status conference regarding sentencing was

28   set for March 16, 2020. See Dkt. #58. Attached as Exhibit A is a letter from the Delancey Street
 1   program indicating that Mr. Beltran remains at the program and is in compliance. See Exhibit A.

 2   Accordingly, the parties are requesting a further continuance to monitor Mr. Beltran’s progress at

 3   the program.

 4          As this is a sentencing hearing, no exclusion of time is necessary.

 5
 6                                                        Respectfully submitted,

 7                                                        McGREGOR SCOTT
                                                          United States Attorney
 8
 9   DATED: March 9, 2020                                 /s/ Laura Withers
                                                          LAURA WITHERS
10                                                        Assistant United States Attorney
                                                          Attorney for Plaintiff
11
12                                                        HEATHER E. WILLIAMS
                                                          Federal Defender
13
14   DATED: March 9, 2020                                 /s/ Reed Grantham
                                                          REED GRANTHAM
15                                                        Assistant Federal Defender
                                                          Attorney for Defendant
16                                                        RONNIE BELTRAN

17
18                                              ORDER

19          The court has reviewed and considered the stipulation of the parties to continue the

20   sentencing in this case. Good cause appearing, the sentencing hearing as to the above-named

21   defendant currently scheduled for March 16, 2020, is continued to September 14, 2020, at 10:00

22   a.m. in courtroom 5 before District Judge Dale A. Drozd.

23
     IT IS SO ORDERED.
24
        Dated:      March 9, 2020
25
                                                       UNITED STATES DISTRICT JUDGE
26
27
28
                                                    -2-
